MEMORANDUM OF DECISION.
The Defendant, Peter W. Griffin, appeals from his conviction in March of this year of burglary (Class B), 17-A M.R.S.A. § 401 (1981), after a jury trial in Superior Court, Hancock County, in which he had been charged with that crime and with the crime of arson. On appeal, the Defendant contends that the evidence presented by the State was insufficient to support his conviction, and he argues that the guilty verdict was inconsistent with the finding of not guilty on the second charge.
A careful review of the record, however, reveals that sufficient evidence was presented from which a jury could rationally conclude beyond a reasonable doubt that the Defendant was guilty of burglary. See State v. Dupray, Me., 448 A.2d 328, 329 (1982); State v. Libby, Me., 435 A.2d 1075, 1078 (1981).
The entry, therefore, must be:
Appeal denied.
Judgment affirmed.
All concurring.